There was no brief on file for appellant when we wrote originally, and the fact that appellant asked special charges, which were refused, escaped us and was not considered. In his motion for rehearing appellant urges that the case is one on circumstantial evidence, and that a special charge was requested submitting the law of said issue, which was refused by the court. We find this to be correct, and that upon said refused charge it was noted by the trial judge that same was presented in time, and that the refusal to give it was duly excepted to.
Appellant was charged in this case with being an accomplice to the crime of theft, alleged to have been committed by other parties. No witness claimed to have been present when any sort of agreement was made as to the acting together of appellant with said other parties, nor do we find any direct evidence in the record showing that there was any such understanding ever had. The fact that appellant was an accomplice, and that he did advise, aid, encourage and assist the parties named as principals, in the commission of the offense of theft, — is in nowise established by direct testimony, but on the contrary is an inference or a deduction from the facts testified to by witnesses showing the association of the parties, and the strong probability that appellant was in fact aiding, advising and assisting in those things which led up to and finally were consummated in the theft of the money alleged to have been stolen.
Plainly when the guilt of the accused is not testified to directly by any witness, but is a matter of inference from circumstances, it would be the duty of the trial court to submit the case on the law of circumstantial evidence. We have become convinced that in refusing to grant the request of the appellant and give the special charge, or in not submitting the case upon the law of circumstantial evidence, the learned trial judge fell into error for which the case must be reversed.
The motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment is now reversed and the cause remanded.
Reversed and remanded. *Page 268